Citation Nr: 1042761	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss is 
due to suffering from ear trauma when he was submerged during 
water survival school in service. 

The Veteran's service treatment records dated in June 1964 noted 
that the Veteran had earaches since sea survival school.  A small 
1 to 2 millimeter hole in his right tympanic membrane was found.  
Later that month he was returned to duty with a diagnosis of no 
disease found, normal adult. 

A statement from a private otolaryngologist, Melton J. Horwitz, 
M.D., dated in March 2007, is of record.  He stated that some of 
the Veteran's hearing loss can be related to his inservice 
trauma. 

A statement from a private otolaryngologist, Frank L. Kardos, 
M.D., dated in March 2007, is of record.  He stated that the 
etiology of the Veteran's hearing loss is unclear but it could be 
related to noise exposure in his earlier years and some advancing 
presbycusis. 

A VA audiological examination was conducted in September 2007.  
The examiner opined 
[t]he review of the C-file revealed a 
separation physical indication this 
individual left active duty in 1965 with 
normal hearing bilaterally.  The primary 
m[ilitary] o[ccupational] s[pecialty] was 
physician.  There is documentation of 
acoustic or physical trauma sustained to 
the ears in the military.  It is therefore, 
my opinion that this individual's hearing 
loss is not related to military service. 

This opinion does not provide an adequate rationale to support 
the conclusion.  Therefore, the claims file will be returned to 
the examiner for an additional opinion. 

Accordingly, the case is REMANDED for the following action: 

1.  Return the Veteran's claims file, and a 
copy of this remand, to the examiner who 
conducted the September 2007 audiological 
examination to determine the etiology of 
any currently manifested bilateral hearing 
loss.  After reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current hearing loss is related to 
earaches during service.  The examiner must 
offer a rationale for any opinion with 
reference to all pertinent evidence, 
including the opinions of the Veteran's 
private otolaryngologists. 

If the examiner is unavailable, refer the 
claims file and a copy of this remand, to 
an appropriate specialist for such opinion.  
That examiner should provide the Veteran 
another examination if he/she believes such 
is needed to resolve the issue. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and give 
them time to respond.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

